Citation Nr: 0111513	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
April 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which granted service connection for 
PTSD, and assigned a 30 percent evaluation, effective March 
12, 1998, the date then identified as the date of the claim.  
During the pendency of the appeal, a November 1999 rating 
decision granted the veteran a 50 percent evaluation for 
PTSD.  This rating decision also revised the effective date 
of this award to February 25, 1998, the actual date of 
receipt of the veteran's original claim.  This rating 
decision additionally denied entitlement to a total rating 
based on individual unemployability, due to service-connected 
disability. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence shows that the veteran's PTSD is 
manifested by depression, irritability, sleep problems and 
unemployability.  


3.  The veteran's service-connected disability has been shown 
to preclude substantially gainful employment consistent with 
the veteran's education and occupational history.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that his service-connected PTSD 
renders him unemployable.  Therefore he asserts that he is 
entitled to an evaluation in excess of 50 percent for PTSD, 
and a total rating based on individual unemployability, due 
to service-connected disability.  

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, the severity of this disability is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this regard, 
the veteran has been provided VA examinations, and VA 
treatment records and private examination reports have been 
associated with the veteran's claims file.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.  In accordance with 38 C.F.R. §§ 
4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue, 
except as outlined below.

A report of private psychological evaluation in March 1998 
reflects a diagnostic impression of severe, chronic PTSD.  A 
secondary diagnosis of major depression, without psychotic 
features, was also indicated.  The examiner noted the veteran 
had frequent flashbacks, daily attacks of anxiety, and 
increased depression and avoidance patterns.  He was 
characterized as estranged from others, noted to lead an 
asocial life, and reportedly tended to avidly avoid others.  
He was described as demonstrating severe difficulties in 
social and interpersonal areas of functioning, and displaying 
significant depressive symptomatology and high levels of 
anxiety.  His global assessment of functioning (GAF) score 
was 45.

The report of a July 1998 summary of six counseling sessions 
for the veteran since April 1998 at an Oklahoma City Vet 
Center provides that the veteran was troubled by thoughts and 
nightmares of a stressful event in Vietnam and an inability 
to sleep 

for more than an hour or two.  It was reported that the 
veteran had a tremendous amount of difficulty functioning in 
the world like a normal person, and that he 
reported not getting along with his family and often took off 
for days at a time.  The examiner stated that even though the 
veteran seemed committed to long-term counseling his 
prognosis would have to be considered guarded at best.  

According to the report of a July 1998 VA examination, the 
veteran reported dreaming about a stressful in-service 
incident nearly every night, and that he also thought about 
the incident daily, with the result that his heart raced.  
The veteran said that he did not trust people and had no real 
friends.  It was noted that he had been divorced twice.  He 
reported sleeping poorly, being irritable, and having angry 
outbursts.  It was noted that he had a startle reflex, was 
hypervigilent and depressed with decreased interest in things 
which used to give him pleasure, and had difficulty with 
concentration.  

The examiner noted that the veteran had an 8th grade 
education and received a GED in the Navy.  He reported having 
repaired televisions after service until about 1990 or 1991 
at which point he quit because he could no longer concentrate 
and messed up too many televisions.  The examiner noted that 
the veteran was severely industrially impaired.  The veteran 
was noted to have three adult children with whom he did not 
maintain close relationships.  

On mental status examination, the veteran was appropriately 
dressed, with thought processes of a normal rate and rhythm.  
No thought disorder was noted, and there were no delusions or 
hallucinations noted.  The veteran complained of decreased 
concentration, and that his mood and affect were depressed.  
The Axis I diagnosis was PTSD, chronic, delayed, moderate to 
severe; and major depressive disorder.  The veteran's Axis V 
GAF score was 45 from PTSD, 50 overall.  

The veteran underwent another VA examination in August 1999.  
According to the final report of the examination, the veteran 
reported not being able to handle being around people as well 
as panic, agitation, tension and chronic depression.  He also 

reported ruminating about his past, and nightly erratic sleep 
with nightmares.  The veteran said that he was easily 
distracted and he described panic in social situations.  The 
veteran denied alcohol use since being placed on probation 
for multiple DUIs.  

The veteran reported having little contact with his family 
members but said that his relationship with his mother, with 
whom we lived, was satisfactory.  The veteran said that he 
had some contact with his six grandchildren and three adult 
children.  He said that he would rather be left alone and 
said that his only outside support was a veteran's service 
organization (VFW) where he went to monthly meetings.  

On mental status examination, the veteran was noted to be 
casually dressed, alert and oriented times three, with a mood 
evidencing moderate depression and tension.  He denied 
delusions and hallucinations except occasional smells not 
triggered from anything he could identify and some over-
suspiciousness.  His judgment was poor and his thinking was 
concrete.

The Axis I diagnosis was PTSD, chronic, delayed, moderate to 
severe; major depressive disorder; and alcohol abuse in 
sustained remission.  The Axis V GAF was 50.  The conclusion 
was that the veteran's PTSD and major depression impacted his 
social and occupational adjustments to a moderate to severe 
degree.  In correspondence received in December 2000, the 
veteran's attorney pointed out that a rough draft of this 
examination report, also in the claims file, had handwritten 
edits including the crossing out of a GAF score of "45."  
She asserted that it was uncertain who altered the GAF score.  
However, at the bottom of this rough draft is a signature by 
the examiner noting that she had approved the report with 
changes.  

The veteran underwent a private psychiatric assessment in 
August 1999.  The veteran reported that he currently lived 
with relatives and took off for a couple of days on his horse 
when things there got too busy.  He said that he did not like 
to be around people and that his only social contact was at 
the VFW bar.  The veteran said that he only slept one to two 
hours at a time, was easily startled, and finally 

slept at daylight.  He said that noises woke him up and he 
would go outside to check them, and he reported dreams about 
Vietnam.  The veteran reported having quit school in the 8th 
grade.  He said that he got his GED in the service, during 
which he also went to electrician school.  The veteran's work 
history was noted to have been security, then the Merchant 
Marine for two years and then television repair.  He said 
that he worked for others until the 1980's, when he was 
unable to hold a job, and then worked out of his garage for a 
couple of years.  He had not done anything since 1990.  The 
veteran said that his daughter called him pretty often.  
Regarding hobbies and special interests, he said that he used 
to go fishing, play golf and ski but that he had not done 
anything other than ride his horse in ten or more years.  The 
veteran was noted to avoid eye contact, and to appear mildly 
to moderately depressed throughout the interview.  The Axis I 
diagnoses were PTSD and ETOH abuse.  The axis V GAF score was 
30-40.  The examiner provided that the veteran appeared 
"unable to interact with others on any level, let alone 
sustain any sort of work."  

VA outpatient treatment reports indicate that the veteran was 
treated for various physical and mental complaints from 1998 
to 2000.  At various times, the veteran complained of 
anxiety, sleep problems and ruminations over Vietnam 
stressors.  The treatment reports note PTSD-like symptoms and 
depressive symptoms.  In March 1999, the veteran had a GAF 
score of 65, with assessments of dysthymia and PTSD symptoms.  

A September 1999 outpatient treatment record provides that 
the veteran was not married but had a steady mate and lived 
with his mother.  It was provided that the veteran mostly 
kept to himself and had no interest in making friends, did 
not participate in clubs or groups, did not hang out with a 
crowd at a local bar or restaurant, did nothing much most of 
the time, and had no interest in dating.  It was noted that 
the veteran reported that he had not drank alcohol within the 
last two years, because he had become concerned about 
drinking.  The assessments were PTSD, depression NOS, and 
anxiety d/o, with a GAF score of 70.  The plan was for the 
veteran to continue medication.  

In November 1999, the veteran reported being nervous and 
uncomfortable around people.  The assessments were PTSD; 
depression NOS, improving, and social phobia, with a GAF 
score of 65.  The veteran's medicines were to be continued 
and increased.  

Correspondence dated in February 2000 from the president of a 
painting business provides that he had known the veteran for 
the past 45 years.  He said that at one point after the 
veteran's service he tried to hire the veteran as a painter's 
helper, since he knew that the veteran had a family and was 
desperate for money.  He said that the veteran could not 
follow directions, work with other employees or handle 
stress, and was prone to violence.  As a result, he fired the 
veteran.  The president of the company stated that he again 
tried to hire the veteran as a painter's helper in 1983.  He 
noted that the veteran was not clean, could not handle taking 
directions from a job supervisor, was very unsociable and 
undependable, and could not work independently.  Again, the 
veteran had to be fired.  The president of the company ended 
his correspondence by noting that in the past ten years the 
veteran had come by several times asking for work.  The 
president of the company said that due to the veteran's past 
history he was unable to take a chance and rehire the 
veteran.  

A March 2000 report from a private vocational consultant 
provides that he had reviewed the veteran's medical records 
from VA.  He noted that the veteran's GAF scores were 45 and 
50 and interpreted them as meaning that any individual with 
such scores would be unable to perform any competitive work 
in the regional or national economies.  

The veteran offered testimony during a February 2000 hearing 
at the RO and a December 2000 videoconference hearing, the 
latter chaired by the undersigned Board member.  During the 
latter hearing, the veteran's attorney referred to 
outstanding medical records.  The veteran submitted these 
records with a proper waiver of RO consideration that same 
day.  


During the hearings, the veteran testified that he had been 
married four or five times.  He said that he went two or 
three times a week to the VFW to talk to other veterans 
there, but that it was not counseling.  He said that this was 
the only time he went out.  He said that he volunteered at 
the VFW at times when he felt up to the task.  The veteran 
said that he had run his own business from 1985 to 1990 
repairing televisions but had to quit because he made too 
many mistakes due to a lack of concentration and at times had 
blown up televisions accidentally.  He said that on other 
days he could not even work.  The veteran described some of 
his other past jobs and said that they ended when he would 
simply quit.  He said that he was unable to explain why he 
would quit.  The veteran said that currently there was one 
television repair shop where he would sometimes try to work 
for cigarette money, but that he would have to leave after an 
hour or so and could not stay there.  The veteran said that 
he would often leave and go ride his horse for a couple of 
days to get away from things.  The veteran said that since 
about 1990, he no longer had any desires to keep up with his 
old interests.  

The veteran said that he had lived with his wife and kids 
until 1985, and then was on his own until 1990 living in a 
small riding stable.  At that point he had to move in with 
his mother due to his own poor physical health.  The veteran 
said that some of his family members lived on his mother's 
property but he would not eat meals with them.  Rather, his 
mother left his dinner out and he would eat it later by 
himself.  The veteran described very limited contact with his 
children.  He recounted that at a recent Christmas, he stayed 
by himself rather than visit his sister with his mother 
because he was not in the mood to be around people.  


I.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the rating schedule, a 50 percent evaluation for PTSD 
is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted by total occupational 
and social impairment due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, warrants a 100 percent evaluation.  
Id.

Based on a thorough review of the record, the Board finds 
that the evidence shows that the veteran's PTSD more nearly 
approximates the criteria required for a 70 percent 
evaluation.  The Board observes that during the relevant time 
period, the veteran was provided GAF scores of 45, 50, 30-40, 
65, and 70.  According to the GAF scale, a score or 30 
indicates behavior that is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends).  The scores of 65 and 70 indicate 
behavior characterized by some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships (emphasis in original). AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2000).  

The Board concedes that some of these GAF scores were 
provided with assessments in addition to or other than PTSD.  
Only the July 1998 examination report provides a GAF score 
solely for the veteran's PTSD.  As there is no other evidence 
to allow the Board to determine the GAF scores due solely to 
the veteran's PTSD, the Board must consider all the GAF 
scores.  As a result, the GAF scores constitute objective 
evidence that even though the veteran's functioning varies 
his PTSD results in periods of severe symptoms.

Further supporting a 70 percent evaluation for PTSD is the 
veteran's credible testimony that he has very few familial or 
social relations, other than occasional interaction at the 
VFW with other veterans.  Private and VA medical records 
corroborate the veteran's own testimony and show deficiencies 
in the areas of work and family relations due to such 
symptoms as near-continuous panic or depression, impaired 
impulse control, difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships.  VA examiners described the 
veteran's PTSD as moderate to severe in July 1998 and August 
1999. 

On the other hand, the Board finds that there is no evidence 
that higher than a 70 percent evaluation for the veteran's 
PTSD is warranted.  The veteran does have some social 
interaction at the VFW and does share a household with his 
mother.  He has demonstrated no inability to perform the 
activities of daily living or maintain hygiene.  He remembers 
his own name and occupation, and has demonstrated no 
inability to remember the names of his family members.  In 
addition, while the veteran's higher GAF scores do not 
preclude a 70 percent evaluation, they do demonstrate that he 
does not have total occupational and social impairment.

In light of the above, the Board finds that the evidence 
supports a 70 percent evaluation for the veteran's PTSD.  


II.  Entitlement to a total rating based on individual 
unemployability, 
due to service-connected disability.

The veteran currently has service-connection established for 
PTSD, evaluated as 70 percent disabling.

Total disability will be considered to exist when there is 
present any impairment of the mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.  This process involves rating each disability 
under the appropriate diagnostic code, and then combining the 
ratings to determine whether the veteran holds a combined 100 
percent schedular evaluation for total disability 
compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the combined schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  It is provided 
further that the existence or degree of non-service-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Based on a careful review of the evidence of record, the 
Board concludes that the evidence supports entitlement to a 
total rating based on individual unemployability, due to 
service-connected disability.  First, the veteran's 70 
percent schedular evaluation for PTSD satisfies the 
requirement that if there is only one service-connected 
disability, it must be ratable at 60 percent or more.  Id.

In addition, the record shows that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected PTSD.  Correspondence from 
the veteran's past employer sets forth reasons for his 
business decision that the veteran is incapable of 
employment.  A July 1998 examination concluded that the 
veteran was severely industrially impaired.  A July 1998 
counseling summary provides that the veteran had a tremendous 
amount of difficulty functioning in the world like a normal 
person.  An August 1999 private examiner concluded that the 
veteran appeared unable to sustain any work.  In March 2000, 
a private vocational consultant concluded that the veteran's 
records demonstrated that he would be unable to perform any 
competitive work in the regional or national economies.  

Accordingly, the Board finds that the veteran meets the 
criteria for a total evaluation based on unemployability, due 
to service-connected disability.  



ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A total rating based on individual unemployability, due to 
service-connected disability, is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

